[image0.jpg]

 
May 17, 2017




Everest International Reinsurance, Ltd.
Seon Place, 4th Floor
141 Front Street
Hamilton, HM 19
P.O. Box HM 845
Telecopy Number: (441) 295-4828
Attention: Sanjoy Mukherjee


Ladies and Gentlemen:


Ref: Amendment Agreement – Standby Letter of Credit Facility


This Letter Agreement (the "Amendment Agreement") is made as of May 17, 2017
between Lloyds Bank plc (the "Bank" or "us") and Everest International
Reinsurance, Ltd., a company organized under the laws of Bermuda (the "Company",
"you" or "your") in connection to that certain: (i) letter agreement dated as of
November 9, 2015 between the Bank and the Company (as the same may have been
previously amended, modified, supplemented or otherwise restated the "Facility
Letter Agreement"), (ii) Master Agreement for Standby Letters of Credit and
Demand Guarantees dated as of November 9, 2015 between the Bank and the Company
(as the same may have been previously amended, modified, supplemented or
otherwise restated the "Master Agreement"), (iii) the Pledge and Security
Agreement dated as of November 9, 2015 (as the same may have been previously
amended, modified, supplemented or otherwise restated the "Pledge and Security
Agreement") and (iv) Account Control Agreement, dated as of November 9, 2015
made among the Company, the Bank and The Bank of New York Mellon (as the same
may have been amended, modified, supplemented or otherwise restated the "Account
Control Agreement" together with, the Facility Letter Agreement, the Master
Agreement and the Pledge and Security Agreement, the "Existing Documents").
Unless otherwise specified herein, all terms defined in this Amendment Agreement
shall have the meanings as provided for in the relevant Related Documents.


You have advised us of your intention, by way of amendment, to increase the
aggregate total amount of the committed line of credit provided for in the
Facility Letter Agreement   (as such amount may be reduced as hereinafter
provided) bilateral FAL facility in support of your obligation to provide Funds
at Lloyd's to support your and any Other Party's business assumed as a member of
certain syndicates at Lloyd's for the 2017 Year of Account.


In consideration of the mutual covenants and agreements herein contained the
parties hereto agree and covenant to amend the Existing Documents as follows:


Amendment:


Facility Letter


1.
Any and all references to "Related Documents", in any Related Documents, shall
be read to include this Amendment Agreement.



2.
The reference to "£140,000,000" in the first paragraph of the Facility Letter
Agreement is deleted and replaced by "£145,000,000".

 
 
[image1.jpg]
 
Lloyds Bank plc. Registered Office: 25 Gresham Street, London EC2V 7HN.
Registered in England and Wales No. 2065. Telephone: 020 7626 1500.Authorised by
the Prudential
Regulation Authority and regulated by the Financial Conduct Authority and the
Prudential Regulation Authority under number 119278.
Lloyds Bank plc is covered by the Financial Services Compensation Scheme and the
Financial Ombudsman Service. (Please note that due to the schemes' eligibility
criteria not all Lloyds Bank business customers will be covered by these
schemes.)

--------------------------------------------------------------------------------

Conditions Precedent:


This Amendment Agreement shall become effective and the effective date shall
occur upon the satisfaction of the following conditions (and the documents
required to be delivered shall be in form and substance satisfactory to the
Bank) (the first date on which all of the following conditions are satisfied or
waived by the Bank, the "Effective Date" but which must occur on or before May
17, 2017):


1.
delivery of this Amendment Agreement duly executed by the Company;



2.
delivery of copies of the organic documents of the Company certified as true and
correct and up to date by the Secretary or Assistant Secretary of the Company or
that the documents previously delivered by the Company pursuant to the Facility
Letter Agreement have not changed;



3.
delivery of a certificate of the Secretary or Assistant Secretary of the
Company, attaching and certifying copies of the resolutions of its board of
directors authorizing the execution and delivery of the Amendment Agreement and
the performance of the transactions contemplated herein and therein, and
certifying the name, title, and true signature of each officer of the Company
authorized to execute the Amendment Agreement and the other Related Documents or
that the documents previously delivered by the Company pursuant to the Facility
Letter Agreement have not changed;



4.
delivery of a good standing certificate or comparable certificate relating to
the Company's good standing under the laws of the jurisdiction of its
organization if such is available in such jurisdiction;



5.
satisfactory completion by the Bank of all "know your customer" checks;



6.
delivery of favorable opinions of counsel to the Company addressed to the Bank
and covering matters customary for a transaction of this nature;



7.
Evidence satisfactory to the Bank that all necessary or appropriate steps have
been taken (including the filing of a UCC-1 financing statement and the
registration of a charge under Bermuda law) have been taken in order to perfect
the lien and security interest of the Bank in the collateral pledged to the Bank
pursuant to the Pledge and Security Agreement together with satisfactory UCC and
Bermuda lien searches;



8.
The Bank shall have received evidence of acceptance by CT Corporation System of
its appointment of agent of service of process for the Company pursuant to
Section 19 of the Master Agreement or that the documents previously delivered by
the Company pursuant to the Facility Letter Agreement have not changed;



9.
No Event of Default under the Master Agreement shall have occurred and be
continuing; and




10.
The representations and warranties set out in the Existing Documents are true
and correct in all respects as if made on the Effective Date except to the
extent they refer to an earlier date in which case they shall be true and
correct as of such date.



Entire Agreement; Restatement:


This Amendment Agreement and the Existing Agreements constitute the entire
agreement and understanding of the parties with respect to its subject matter
and supersedes all oral communications and prior writings (except as otherwise
provided herein) with respect thereto


Save as amended hereby, all terms and conditions of the Existing Documents will
continue in full force and effect. References to the Existing Documents will be
to the Existing Documents, as amended by this Amendment Agreement.


Counterparts:


2

--------------------------------------------------------------------------------

This Agreement may be executed by the parties hereto individually, or in any
combination of the parties hereto, in two or more counterparts, each which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Amendment Agreement by any electronic imaging means (including portable document
format) shall be effective as delivery of a manually executed counterpart of
this Amendment Agreement; provided, however, that, the Bank shall require any
request for a Letter of Credit delivered via email to attach such request,
signed by authorized signatories, in portable document format.


Governing Law:


This Amendment Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.


[Signature page to follow]
 
3

--------------------------------------------------------------------------------




      Yours sincerely,
LLOYDS BANK PLC
        By: /S/ ERIN WALSH        
Name:  Erin Walsh
Title:      Assistant Vice President
               Transaction Execution
               Category A
               W004
                                            By:
/S/ DAVEN POPAT
       
Name:  Daven Popat
Title:      Senior Vice President
               Transaction Execution
               Category A
               P003
         
 
              Acknowledged and agreed (in counterpart) this 17th day of May,
2017                     EVEREST INTERNATIONAL REINSURANCE, LTD.                
                By:
/S/ PATRICIA GORDON-PAMPLIN
       
Name:  Patricia Gordon-Pamplin
Title:      Vice President and
                  Chief Accountant
       

 
4